



Exhibit 10.1


AMENDMENT NO. 1
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Amendment No. 1 dated as of October 29, 2018 (this “Amendment”), between
STERLING NATIONAL BANK (the “Buyer”) and M/I FINANCIAL, LLC (the “Seller”).
RECITALS
The Buyer and the Seller are parties to that certain Second Amended and Restated
Master Repurchase Agreement, dated as of October 30, 2017 (the “Existing
Repurchase Agreement”; as amended by this Amendment, the “Repurchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Repurchase Agreement.


The Buyer and the Seller have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.


Accordingly, the Buyer and the Seller hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:


SECTION 1. Definitions. Schedule 1 to the Existing Repurchase Agreement is
hereby amended by adding the following definition of “Aged Mortgage Loan” in its
proper alphabetical order:


“Aged Mortgage Loan” shall have the meaning specified in the Schedule of
Facility Information.


SECTION 2. Maximum Purchase Price. Section 2 of Schedule 2 to the Existing
Repurchase Agreement is hereby amended by deleting the definition of “Maximum
Purchase Price” in its entirety and replacing it with the following:


“Maximum Purchase Price” shall mean $50,000,000; the Maximum Purchase Price can
be increased to up to $65,000,000 subject only to Buyer’s receipt of the related
increase in the Commitment Fee with respect to the increased amount of the
Maximum Purchase Price above $50,000,000.


SECTION 3. Termination Date. Section 4 of Schedule 2 to the Existing Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:


Termination Date. The Termination Date shall mean October 28, 2019, or such
other date declared by either Seller or Buyer as contemplated below, or such
date as determined by Buyer pursuant to its rights and remedies under the
Agreement.





--------------------------------------------------------------------------------







SECTION 4. Asset Classifications, Concentration Limits and Purchase Price.
Section 5 of Schedule 2 to the Existing Repurchase Agreement is hereby amended
by deleting the table in such section in its entirety and replacing it with
Annex A attached hereto.


SECTION 5. Price Differential; Pricing Rate; Post-Default Rate. Section 6 of
Schedule 2 to the Existing Repurchase Agreement is hereby amended by deleting
the definition of “Pricing Spread” in its entirety and replacing it with the
following:


The “Pricing Spread” shall equal:


(a)    with respect to Transactions the subject of which are Mortgage Loans
which are Conforming Mortgage Loans, Agency High Balance Mortgage Loans and
Exception Mortgage Loans, 2.00%; or


(b)    with respect to Transactions the subject of which are Mortgage Loans
which are Jumbo Mortgage Loans and Aged Mortgage Loans, 2.25%.


SECTION 6. Warehouse and Other Fees. Section 12 of Schedule 2 to the Existing
Repurchase Agreement is hereby amended by deleting subsection (d) thereof in its
entirety and replacing it with the following:


(d)    Asset Handling Fee. For each Purchased Mortgage Loan, $30.


SECTION 7. Representations and Warranties. Schedule 3 to the Existing Repurchase
Agreement is hereby amended by deleting paragraph (hh) in its entirety and
replacing it with the following:


(hh)    Reserved.


SECTION 8. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:


8.1    Delivered Documents. On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:


(a)this Amendment, executed and delivered by the duly authorized officers of the
Buyer and the Seller;


(b)the Commitment Fee in an amount equal to $125,000, incurred in connection
with the extension of the Termination Date; and







--------------------------------------------------------------------------------





(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.


SECTION 9. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Existing Repurchase Agreement on its part to be observed or
performed, and that no Default or Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 11 of the Existing Repurchase Agreement.


SECTION 10. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.


SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts each of which shall constitute one and the same instrument, and
each party hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Amendment in
Portable Document Format (PDF) or by facsimile shall be effective as delivery of
a manually executed original counterpart of this Amendment.


SECTION 12. Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.


SECTION 13. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
 
STERLING NATIONAL BANK, as Buyer
 
By: /s/ Eddie Othman                                          
Name: Eddie Othman
Title: Senior Vice President
 
M/I FINANCIAL, LLC, as Seller
 
By: /s/ Derek J. Klutch                                        
Name: Derek J. Klutch
Title: President










--------------------------------------------------------------------------------





ANNEX A
Asset Classifications, Concentration Limits and Purchase Price. Set forth below
is a table of type of asset, Concentration Limit, Purchase Price, and Aging
Limits, as applicable.
Approved Mortgage Product
Concentration Limit (based upon Maximum Purchase Price unless otherwise noted)
Purchase Price
Aging Limit (Days from Purchase Date)
Conforming Mortgage Loan: A Mortgage Loan which is secured by a first lien, is
originated by Seller and such Mortgage Loan (a) meets all applicable Fannie Mae
or FHLMC underwriting standards and received a favorable eligibility response
from any of Fannie Mae Desktop Underwriter or FHLMC Loan Prospector and is at or
below the current year’s published general loan limits for conventional
mortgages (currently $453,100) (i) has a minimum FICO score of 640, (ii) may be
approved by Buyer in its sole good faith discretion and (iii) has an LTV or CLTV
less than 100% or (b) is eligible to be insured by the VA or FHA (excluding any
FHA Loan or VA Mortgage Loan which exceeds the Fannie Mae or FHLMC guidelines
for maximum general conventional loan amount, currently $453,100) and (i) has a
minimum FICO score of 640, (ii) may be approved by Buyer in its sole good faith
discretion and (iii) has an LTV or CLTV less than 100%.
Please see the website below for more information on loan limits:
https://www.efanniemae.com/sf/refmaterials/loanlimits/
index.jsp.
100%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The least of (a) 98% of the Takeout Price, (b) 98% of the Acquisition Cost, (c)
98% of the Note Amount and (d) 98% of the Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
60 calendar days
Agency High Balance Mortgage Loan: A Mortgage Loan which is secured by a first
lien Mortgage and is originated by Seller that (a) has an original Mortgage Loan
amount in excess of general Conforming Mortgage Loan limits specified under
Conforming Mortgage Loans and (i) has an original Mortgage Loan amount that is
less than the maximum high balance county limit for the county that the subject
property is located in, (ii) meets the eligibility requirements of Buyer as
determined in its sole good faith discretion, (iii) has a minimum FICO score of
640 and (iv) has an LTV or CLTV less than 100% or (b) is eligible to be insured
by the VA or FHA and (i) has a minimum FICO score of 640, (ii) meets the
eligibility requirements of Buyer as determined in its sole good faith
discretion and (iii) has an LTV or CLTV less than 100%.


Please see the website below for more information on high- balance loan limits:
https://www.efanniemae.com/sf/mortgageproducts/fixed/highbalance.jsp
100%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The least of (a) 98% of the Takeout Price, (b) 98% of the Acquisition Cost, (c)
98% of the Note Amount and (d) 98% of the Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
60 calendar days






--------------------------------------------------------------------------------





Jumbo Mortgage Loan: A Mortgage Loan which is secured by a first lien Mortgage
and is originated by Seller that (i) has an original Mortgage Loan amount in
excess of general Conforming Loan limits, (ii) has an original Mortgage Loan
amount in excess of the maximum high balance county limit for the county that
the subject property is located in, (iii) meets the eligibility requirements of
Buyer as determined in its sole discretion and (iv) has a Takeout Commitment
from an Approved Investor which shall include evidence of an underwriting
approval, with no conditions outstanding to close the Mortgage Loan and a
purchase price, purchase price commitment number and purchase price commitment
expiration date for the Mortgage Loan.
25%
No more than 4 Mortgage Loans with any single Mortgagor across all product types
The least of (a) 97% of the Takeout Price, (b) 97% of the Acquisition Cost, (c)
97% of the Note Amount and (d) 97% of the Market Value
Purchase Price will not exceed $2 million in aggregate for one or more Mortgage
Loans for any single Mortgagor
60 calendar days
Aged Mortgage Loan: A Conforming Mortgage Loan or Agency High Balance Mortgage
Loan meeting the other criteria for an Approved Mortgage Product subject to a
Transaction in excess of 60 days from the Purchase Date but less than 90 days
from the Purchase Date.
10%
The least of (a) 90% of the Takeout Price, (b) 90% of Acquisition Cost, (c) 90%
of the Note Amount and (d) 90% of the Market Value
30 calendar days
Shipped Mortgage Loan. Purchased Mortgage Loan shipped to an Approved Investor.
N/A
Per Approved Mortgage Product Category
25 calendar days from the date of shipment of the Mortgage Loan
Exception Mortgage Loan: A Mortgage Loan which would otherwise be acceptable as
a Conforming Mortgage Loan except that such Mortgage Loan may not meet the FICO
Score or other underwriting criteria established by the Buyer. In no event shall
the Mortgagor’s FICO score be less than 580.
10%
The least of (a) 97% of the Takeout Price, (b) 97% of the Note Amount and (c)
97% of the Market Value
60 calendar days
Mortgage Loan Released on Trust Receipt. A Mortgage Note with respect to a
Purchased Mortgage Loan returned to Seller for purposes of correction.
Maximum of one Mortgage Loan at any time
Per Approved Mortgage Product Category
10 calendar days from the date of release of the Mortgage Loan






--------------------------------------------------------------------------------





Wet Loan.  An Eligible Mortgage Loan meeting the other criteria for an Approved
Mortgage Product for which the Mortgage Loan documents relating to such Mortgage
Loan have not been received by the Buyer or its agent. The Wet Loan will be
closed by either (a “Settlement Agent”):
(i)a Title Company or its agent which has been pre-approved by Buyer in its sole
good faith discretion for which Buyer is in receipt of a Closing Protection
Letter; or
(ii)a closing agent other than referred to in (i) which has been pre-approved by
Buyer in its sole good faith discretion.
A Mortgage Loan is no longer a Wet Loan when the Mortgage Loan documents have
been received by Buyer and are acceptable to Buyer in form and substance.
40%
Per Approved Mortgage Product Category
5 Business Days








